DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-20 directed to an invention and species non-elected without traverse.  Accordingly, claims 13-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Glenn Seager (Reg. No. 36,926) on 1/08/2021.
The application has been amended as follows: 
Claim 1:
An occlusive implant, comprising: 
an expandable framework including a projection; and 
a cushioning member coupled to the expandable framework, the cushioning member including a first end region and a second end region opposite the first end region, 
wherein the cushioning member folds back on itself in a radial direction; 
wherein the first end region is coupled to an apex of the projection; 
wherein the second end region is coupled to the expandable framework; 
wherein the cushioning member includes a curved portion designed to minimize trauma to a target site;
wherein the cushioning member extends longitudinally over an entirety of the projection.

Claim 3: “of claim 2” has been amended to read --of claim 1--.

Claim 4: “of claim 2” has been amended to read --of claim 1--.

22 has been canceled.

Allowable Subject Matter
Claims 1, 3-6, 8-12 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Clark et al. (US 2013/0138138 A1), Clark (2014/0188157 A1) or Bridgeman et al. (US 9,913,652 B2), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia “wherein the cushioning member extends longitudinally over an entirety of the projection”.
Clark ‘138 teaches an occlusive implant with an expandable framework including a projection, a cushioning member coupled to the expandable framework and the projection (see page 3 of the Final Rejection mailed 9/03/2020). However, the cushioning member does not fold back on itself in a radial direction. Instead, it folds back on itself in a circumferential direction. Clark ‘157 teaches an occlusive implant with a cushioning member (anchor body 314) that is connected to the expandable framework and a projection and folds back on itself in a radial direction (Fig. 3B). However, the anchor body 314 does not extend longitudinally over an entirety of the projection. Instead, the body 314 is positioned between the apex of a projection and a portion of the body of the expandable framework. Similarly, Bridgeman teaches a cushioning member (distended ridge 48) that is connected to the expandable framework and a projection and folds back on itself in a radial direction (Fig. 3B), but the distended ridge 48 is positioned between the apex of the projection and the expandable framework. 
Because none of the prior art documents teach the occlusive implant as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claim 1 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771